DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1, 7-12, 14, and 16 are amended, claims 21-22 are new, and claims 19-20 are cancelled due to Applicant's amendment dated 07/29/2022.  Claims 1-15 and 21-22 are pending and claims 16-18 are withdrawn.
Response to Amendment
The rejection of claims 7-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 07/29/2022. The rejection is withdrawn.
The rejection of claims 1-7 and 13-15 under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) is overcome due to the Applicant’s amendment dated 07/29/2022. The rejection is withdrawn. 
The rejection of claims 8-12 under 35 U.S.C. 103 as being unpatentable over Blakein view of Velasco and Emden et al. US 2008/0096001 A1 (“Emden”) is overcome due to the Applicant’s amendment dated 07/29/2022. The rejection is withdrawn. 
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Blakein view of Velasco and Chapuis WO 2011/114025 A2—English translation obtained from Espacenet (“Chapuis”)—is overcome due to the Applicant’s amendment dated 07/29/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 6-10 of the reply dated 07/29/2022 with respect to the rejection of claims 1-15 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 7-8 that Blake explicitly described that the particulate blocking layer is not bonded, laminated, or otherwise connected to an inner surface of the outer layer and that only the edges of the layers are connected. Applicant argues this is supported in Figures 2a-f wherein the particulate barrier layer 206 is not connected and is spaced apart from the outer layer 202. Thus, Blake teaches away from the newly amended claim 1 as laminating the particle barrier layer to an inner surface of the outer layer would render the hood of Blake unsatisfactory for its intended purpose.
Examiner's response –Blake teaches in FIGS. 2a-2d, the outer layer 202 is not joined across the surface with the particle barrier layer 206, but may be joined continuously or discontinuously along the edges (not shown) of the outer layer 202 and the particle barrier layer 206 (¶ [0051]). Accordingly, while FIGS. 2a-2d do not specifically show that the outer layer and particle barrier layer are connected, Blake specifically teaches that they may be joined.
Additionally, as described in the rejection below, Blake teaches an example of a protective hood in FIGS. 3a and 3b wherein the outer layer 312, particle barrier layer 306, and inner layer 310 are all joined together with stitches along the peripheral edge outside of an aperture 302 portion of the peripheral edge (¶ [0057]). 
While Blake fails to specifically teach the outer layer, particle barrier layer, and inner layer are laminated together, Blake does teach the layers may be joined by other means such as lamination. (¶ [0054] and [0057]). 
Therefore, given the teachings of Blake, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute stitches with lamination, because Blake teaches the variable may suitably be selected as the method of joining the layers.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified protective hood would be useful as the protective hood of Blake and possess the benefits taught by Blake.  See MPEP 2143.I.(B).
The modified protective hood comprises an outer layer and particle barrier layer joined at a peripheral edge by lamination. As Blake specifically teaches the layers may be joined at their peripheral edges (¶ [0057]), the modified protective hood is not considered teaching away from the invention of Blake.
As the outer layer and particle barrier layer are laminated together along a peripheral edge, one of ordinary skill would understand the particle barrier layer (particulate blocking layer) is laminated to an inner surface of the outer layer. The claims do not require the entirety of a side of the outer layer to be laminated to the particulate blocking layer, and thus the limitation is met. 
Applicant's argument –Applicant argues on pgs. 9-10 that Blake and Velasco describe hoods or garments worn on the head and that neither of these references teaches a garment worn on part of the body in which compression would be beneficial. Accordingly, Applicant argues that there would be no reason to combine Chapuis with Blake and Velasco as there is no indication that compression provides a benefit or is needed to maintain a hood on the head of a wearer.
Examiner's response – Head compression garments are known in the art1 and thus Blake and Velasco do teach garments in which compression would be beneficial. Accordingly, as it is known in the art that compression is beneficial specifically in head garments, and Chapuis teaches such benefits include lowered blook pressure, increased blood flow, and reduced inflammation (¶ [0048]), it would have been obvious to combine the teachings of Blake in view of Velasco with the teachings of Chapuis to arrive at a protective hood having a compression pressure within the claimed range.

Specification
The disclosure is objected to because of the following informalities: the amended claims 8-9 and 11-12 recite the outer and inner layers have a weight represented by “ounces per square yard”. The instant specification recites “ounces per yard” in ¶ [0034]. To prevent confusion, the specification should be amended to recite “ounces per square yard”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 10 recite the newly added amendment of wherein either the outer or inner layer comprise a percentage Polyester in the range of 90% to 98% by weight and a percentage Spandex in the range of 2% to 10% by weight. While the instant specification recites the percentage of Polyester can be in the range of 90% to 98% and the percentage of Spandex can be in the range of 10% to 2% (see instant ¶ [0033]), the instant specification does not recite the variable that the percentage is with respect to. The percentage could be with respect by mass, volume, weight, or other unit of measure. However, because the instant specification does not specify which variable, claims 7 and 10 are considered to have new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a “substantially continuous film of adhesive”. What is meant by “substantially”? Does this mean close to 100% continuous? Or would the limitation be met if at least half of the adhesive film is continuous? For purposes of examination, the limitation will be interpreted as at least half of the adhesive film is continuous.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”). Evidenced by Ebnesajjad, S. "Medical and surgical applications of expanded PTFE." Expanded PTFE Applications Handbook. Norwich, NY: Elsevier (2017): 193-211. (“Ebnesajjad”) and Innotex Gray, “Inside Innotex Gray Interfaces”, May 17,2017 (“Innotex Gray”).
Regarding claims 1-7 and 13-14, Blake teaches protective hoods (abstract) including a particle barrier layer located between an outer layer and an inner layer (¶ [0050], FIGS. 2c-d). Blake teaches an example of a protective hood in FIGS. 3a and 3b wherein the outer layer 312, particle barrier layer 306, and inner layer 310 are all joined together with stitches along the peripheral edge outside of an aperture 302 portion of the peripheral edge (¶ [0057]).
While Blake fails to specifically teach the outer layer, particle barrier layer, and inner layer are laminated together, Blake does teach the layers may be joined by other means such as lamination. (¶ [0054] and [0057]). 
Therefore, given the teachings of Blake, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute stitches with lamination, because Blake teaches the variable may suitably be selected as the method of joining the layers.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified protective hood would be useful as the protective hood of Blake and possess the benefits taught by Blake.  See MPEP 2143.I.(B).
As the outer layer and particle barrier layer are laminated together along a peripheral edge, the particle barrier layer (particulate blocking layer) is laminated to an inner surface of the outer layer. Additionally, as the outer layer, particle barrier layer, and inner layer are laminated together, they bonded together2. Furthermore, as the definition of integral is “made up of separate parts to form a whole” and “being complete, without anything missing”3, the three layers bonded together meet the limitation of forming an integral fabric.
Blake teaches the hoods including a particle barrier layer can collect (block) particulates having diameters greater than or equal to 0.1 micrometers (¶ [0040]) at an efficiency of up to 99.999% (¶ [0078]). Per claims 2-3 and 14, A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Blake is silent as to the outer and inner layers specifically providing compression. However, Blake does teach the outer and inner layer may be made of synthetic fibers (e.g. spandex), synthetic polymers, and blends thereof (¶ [0065]-[0066]). Additionally, Blake teaches the protective hoods may be useful as ski hoods (¶ [0067]).
In the analogous field of head protection, Velasco teaches a head guard for sports such as skiing (¶ [0002]-[0003]), which may be incorporated into apparel such as hoods (¶ [0033]). Velasco teaches the head guard comprises a stretchable interior fabric layer, a stretchable exterior fabric layer, and a padding layer positioned between the interior and exterior fabric layer (¶ [0006]).
Velasco teaches the inner fabric layer and outer fabric layer can be manufactured from a stretchable material (¶ [0064]), desirably a spandex material to help provide compressive forces to maintain placement of the head guard on a wearer’s head without the need for a chin strap (¶ [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a spandex material for the outer and inner layers of the protective hood, based on the teaching of Velasco.  The motivation for doing so would have been to provide compressive forces to maintain placement of the protective hood on a wearer’s head, as taught by Velasco.
Accordingly, the protective hood of Blake in view of Velasco provides compression on a body part of a wearer.
Per claims 4 and 14, Velasco teaches the stretchable materials that provide compressive qualities or characteristics allow the head guard to stretch when placed on the head of a user and contract when removed from the head of a user (¶ [0047]), i.e. the head guard is stretchable between a relaxed configuration and an expanded configuration (abstract). As the protective hood of Blake in view of Velasco comprises stretchable material in the outer and inner layers, the outer and inner layers are operable in relaxed and expanded states to provide the compression. 
Per claim 5, Blake teaches the particle barrier layer may be ePTFE (¶ [0062]).
Per claim 6, Blake teaches the particle barrier layer may be air permeable (¶ [0062]). Additionally, as evidenced by Ebnesajjad, ePTFE is air permeable (Ebnesajjad, pg. 198, left column).
Per claim 7, Velasco teaches the inner and outer layer can be a blend of materials such as a spandex/polyester blend and may specifically be about 90% polyester and about 10% Spandex by weight (¶ [0084]-[0085]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a 10% spandex/90% polyester blend for the inner and outer layers, because it would have been choosing a specific stretchable material for the inner and outer layers, which would have been a choice from a finite number of identified, predictable solutions of a stretchable material useful in the inner and outer layers of the protective hood of Blake in view of Velasco and possessing the benefits taught by Blake and Velasco.  One of ordinary skill in the art would have been motivated to produce additional inner and outer layers comprising stretchable material having the benefits taught by Velasco in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 15 is rejected over Blake in view of Velasco in the same manner as applied in claim 7, wherein the protective hood comprises a 10% spandex/90% polyester blend in the outer layer and ePTFE in the particle blocking layer.
Blake in view of Velasco teaches the claimed invention above but fails to teach the protective hood has a percentage elasticity of at least 10%. It is reasonable to presume that percentage elasticity is inherent to Blake in view of Velasco. Support for said presumption is found in the use of like materials which would result in the claimed property. 
The instant specification recites Test Example 1 comprises an outer layer of 90% polyester and 10% spandex and a particulate blocking material of Stedfast Stedair® PREVENT (instant ¶ [0119]). As evidenced by Innotex Gray, the material of Stedfast Stedair® PREVENT is ePTFE (pg. 1). The instant specification recites the compression particulate blocking fabric of the instant application can have an elastic property of at least 10% (instant ¶ [0046]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 7 above, and further in view of Emden et al. US 2008/0096001 A1 (“Emden”).
Regarding claims 8-12, Blake in view of Velasco teach the protective hood of claim 7, as described above.
Blake in view of Velasco is silent as to the specific weight of the inner and outer layers. However, Blake does teach the outer layer and inner layer may increase the user’s comfort when wearing the hood (¶ [0048]) and that breathability is an advantageous property (¶ [0043]).
Emden teaches it is advantageous to provide a breathable fabric having improved sanitary properties that is as comfortable as possible (¶ [0009]).
Emden teaches an article of clothing, including a hat or cap, comprising a breathable textile fabric (¶ [0001] and [0134]), wherein the textile fabric includes a wicking means (¶ [0020]) such as polyester (¶ [0033] and [0064]). Emden teaches the yarns of the textile layer may comprise a combination of polyester and elastane (spandex) (¶ [0035]).
Emden teaches preferably the textile fabric is a low weight fabric, which includes a fabric that is less than 80 gsm (2.36 osy) (¶ [0094]). Emden teaches a garment comprising such a fabric is comfortable (¶ [0095]-[0096]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular weight for the inner and outer layers of the protective hood in order to carry out an embodiment of Blake in view of Velasco. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the textile fabric of Emden wherein the textile fabric has a weight of less than 80 gsm. The motivation for doing so would have been to provide a protective hood that is comfortable and breathable, as taught by Emden.
As the inner layer comprises a 10% spandex/90% polyester blend having a weight of less than 80 gsm, the limitations of claims 10-11 are met. 
Per claims 9 and 12, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a weight of 75 gsm (2.21 osy) for both the outer and inner layers of the protective hood, because it would have been choosing a specific weight of less than 80 gsm, which would have been a choice from a finite number of identified, predictable solutions of a weight for the outer and inner layers of the protective hood of Blake in view of Velasco and Emden and possessing the benefits taught by Emden.  One of ordinary skill in the art would have been motivated to produce additional layers comprising weights disclosed by Emden having the benefits taught by Emden in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 1 above, and further in view of Chapuis WO 2011/114025 A2—English translation obtained from Espacenet, hereinafter “Chapuis”.
Regarding claim 13, Blake in view of Velasco teach the protective hood of claim 1, as described above.
Blake in view of Velasco discloses the claimed invention except for the specific compression pressure provided by the outer and inner layers. It should be noted that compression pressure is a result effective variable. 
Chapuis teaches compression garments promote blood return through veins, lower blood pressure, increase blood flow, reduce inflammation (¶ [0037]). Chapuis teaches compression garments (¶ [0002]) preferably have a compression pressure of greater than 5 mmHg and lower than 20 mmHg (¶ [0048]). Chapuis teaches a compression of lower than 5 mmHg does not allow the user to obtain the desired beneficial effects and a compression of higher than 20 mmHg may interfere with the effort and cause the user to feel bad by being oppressed (¶ [0048]). Additionally, Chapuis teaches a compression of higher than 20 mmHg may require a medical prescription in certain legislations (¶ [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a protective hood having a compression pressure within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the desired beneficial effects and effort without causing the wearer to feel bad. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 1 above, and further in view of Web Adhesives: smart solutions for transportation and assembly, Bostik smart adhesives, October 27, 2015 (“Bostik”).
Regarding claim 21, Blake in view of Velasco teach the protective hood of claim 1, as described above.
While Blake does not specifically teach the outer layer and particle barrier layer are discontinuously laminated, Blake does teach the outer layer may be joined continuously or discontinuously along the edges of the outer layer and the particle barrier layer (¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to join the outer layer and particle barrier layer by discontinuous lamination, because it would have been choosing to join the layers either continuously or discontinuously, which would have been a choice from a finite number of identified, predictable solutions of a means of joining the outer layer and particle barrier layer of the protective hood of Blake in view of Velasco and possessing the benefits taught by Blake and Velasco.  One of ordinary skill in the art would have been motivated to produce additional protective hoods joined by other means having the benefits taught by Blake in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While lamination uses adhesive to create a layered structure4, Blake fails to specifically teach the outer layer and particle blocking layer are discontinuously laminated with a web of hot melt adhesive.
Bostik teaches web adhesives formed from hot melt adhesives useful for textile bonding and lamination (pg. 1, left-most column and right-most column). The benefits of web adhesives include breathability, environmentally friendly, simplified application, and customizability (pg. 2, right-most column).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular adhesive for lamination in order to carry out an embodiment of Blake in view of Velasco. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the web adhesive of Bostik of wherein the web adhesive is formed from hot melt adhesives. The motivation for doing so would have been to obtain the benefits of breathability, environmentally friendly, simplified application, and customizability, as taught by Bostik.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. US 2019/0350290 A1 (“Blake”) in view of Velasco US 2014/0143939 A1 (“Velasco”) as applied to claim 1 above, and further in view of Aerts US 2002/0151239 A1 (“Aerts”).
Regarding claim 22, Blake in view of Velasco teach the protective hood of claim 1, as described above.
While Blake does not specifically teach the outer layer and particle barrier layer are continuously laminated, Blake does teach the outer layer may be joined continuously or discontinuously along the edges of the outer layer and the particle barrier layer (¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to join the outer layer and particle barrier layer by continuous lamination, because it would have been choosing to join the layers either continuously or discontinuously, which would have been a choice from a finite number of identified, predictable solutions of a means of joining the outer layer and particle barrier layer of the protective hood of Blake in view of Velasco and possessing the benefits taught by Blake and Velasco.  One of ordinary skill in the art would have been motivated to produce additional protective hoods joined by other means having the benefits taught by Blake in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While lamination uses adhesive to create a layered structure5, Blake fails to specifically teach the outer layer and particle blocking layer are continuously laminated with a film of adhesive.
Aerts teaches a method for making garments wherein a thin film of adhesive is prelaminated on at least one surface prior to lamination to another surface (abstract). Such a method provides greater comfort, greater aesthetic appeal, greater efficiency, and decreased cost (¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular method of lamination in order to carry out an embodiment of Blake in view of Velasco. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the method for making garments taught by Aerts wherein a thin film of adhesive is prelaminated on at least one surface prior to lamination to another surface. The motivation for doing so would have been to provide greater comfort, greater aesthetic appeal, greater efficiency, and decreased cost, as taught by Aerts.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compression Wear for the Head, Lymphedema Products, 2022.
        2 “Laminated Fabrics”, Tex Tech, first paragraph, 2022.
        3 Integral, V2 Vocabulary Building Dictionary, pg. 1, 2022.
        4 “Laminated Fabrics”, Tex Tech, first paragraph, 2022.
        5 “Laminated Fabrics”, Tex Tech, first paragraph, 2022.